Citation Nr: 1616961	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for left knee tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The Veteran has slight recurrent left knee tendonitis subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, manifested by recurrent left knee subluxation or lateral instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

Additionally, Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, a February 2011 VA examination, transcripts from the February 2016 Board Hearing, and additional written statements from the Veteran and other lay witnesses.

The Veteran most recently testified at a hearing before the Board in February 2016 before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal, then asked questions regarding instability of the Veteran's knee, the type of job the Veteran has, the type of pain the Veteran experiences on a normal day, range of motion, whether the Veteran's knee ever gets hot or swollen, and whether the Veteran's knee condition has progressed.

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the service-connected left knee tendonitis.  As the Veteran presenting evidence of symptoms and impairments due to his left knee tendonitis, and considering the additional medical evidence reflecting the severity of the headache disability, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.

In February 2011, VA provided the Veteran a knee disability examination through QTC Medical Services.  The Veteran provided a history of his left knee condition to the VA (QTC) examiner and the VA examiner reported on the relevant disability rating criteria.  For these reasons, the Board finds that the February 2011 VA knee examination report is adequate and that no further medical examination or opinion is necessary to decide the issue of an increased disability rating for the service-connected headache disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

II.   Disability Rating Criteria

The Veteran contends that he is entitled to a higher initial disability rating for his left knee tendonitis, currently evaluated as noncompensable. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of a disability involving a joint rating on limitation of motion requires consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  More specifically, painful motion with arthritis can support a compensable rating.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40). 

Degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved; if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Satisfactory evidence of painful motion suffices to demonstrate limitation of motion.  Id.  A knee is a major joint for the purpose of rating disabilities related to arthritis.  38 C.F.R. § 4.45.

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Limitation of extension of the leg is evaluated as follows: extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Other specific disorders of and near the knee are evaluated at as follows: ankylosis of the knee can warrant a disability rating from 30 percent to 60 percent, depending on severity.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  A dislocated knee cartilage warrants a disability rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258. Removal of a symptomatic knee cartilage warrants a disability rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Impairment of the tibia and fibula can warrant a disability rating from 10 percent to 40 percent, depending on severity.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Genu recurvatum (hyperextension of the knee), if acquired through trauma, can warrant a disability rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5263.  Recurrent subluxation or lateral instability can warrant a disability rating from 10 percent to 30 percent, depending on severity.  C.F.R. § 4.71a, Diagnostic Code 5257. 

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  In general, "the evaluation of the same manifestation under different diagnoses [is] to be avoided."  38 C.F.R. § 4.14 (2015).

Facts/Analysis

The Veteran was afforded a VA examination in February 2011.  In the examination, the Veteran's left knee was found to have an extension of 0 degrees and flexion of 140 degrees.  The examiner indicated that on the left knee, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability tests were all within normal limits for the left knee.  The examiner also noted that the left knee had some tenderness but there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage.  There was also no subluxation.

At a February 2016 examination conducted by the Veteran's private physician, the Veteran's left knee was found to have an extension to 5 degrees and flexion of 130 degrees.  The examiner indicated that the Veteran was able to perform repetitive-use testing with three repetitions; however, there was mild pain in the left in on the third repetition.  The examiner noted that post-test extension ended at 5 degrees.  The examiner indicated that the Veteran experiences weakened movement and pain on movement and that the Veteran has tenderness/pain to palpation of the left knee.  The examiner noted that the Veteran has slight anterior instability and medial-lateral instability in the left knee and that his condition impacts his physical abilities if excessive exercise is required.  The Veteran has been limited in exercise since 1983.  

At the outset, the Board recognizes that at the Veteran was diagnosed with IT Band Syndrome in February 2016.  See DBQ Examination, February 2016.  As the Veteran's February 2016 examination relates similar symptomatology to both conditions, the Board has considered the symptoms of both conditions in determining the appropriate scheduler rating assignment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

As stated previously, for VA purposes, normal extension and flexion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  In the February 2016 examination, the Veteran's left knee had flexion limited, at worst, to 130 degrees.  The flexion of the Veteran's left knee must be limited to 45 degrees in order to warrant an additional rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under Diagnostic Code 5261.  The Veteran's left knee extension would have to be limited to 10 degrees in order to warrant an additional rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Because the Veteran's most recent VA examination indicated that the Veteran has extension to 5 degrees there is no evidence that the Veteran's left knee extension was limited to 10 degrees, Diagnostic Code 5261 cannot serve as a basis for an increased rating for the Veteran's left knee disability.

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability. A 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a (2015).  As noted above, the February 2016 examiner found that the Veteran has slight anterior instability and medial-lateral instability.  Therefore, the Board finds that a 10 percent evaluation is warranted for the Veteran's left knee tendonitis based on lateral instability. 

Under Diagnostic Code 5258, dislocation of the semilunar cartilage, a 20 percent evaluation is warranted for frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a (2015).  Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a 10 percent evaluation is the only available rating and no criteria are specified.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).  The Veteran does not assert, and medical records do not support, a diagnosis of dislocation or removal of semilunar cartilage.  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

As for other potentially applicable Diagnostic Codes, the Veteran's knee has never been ankylosed, there is no malunion or nonunion of the tibia and fibula, and there is no genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2014); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

Extraschedular Consideration

With respect to an extraschedular rating under 38 C.F.R. § 3.321(b), the applicable rating criteria adequately contemplate the manifestations of the Veteran's painful limitation of motion with some functional loss due to the factors set forth in DeLuca.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected knee disability.  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

TDIU

Finally, a TDIU is not warranted because the evidence does not show that his left knee disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board finds that the evidence shows that the Veteran's left knee disability warrants a 10 percent rating based on slight lateral instability.


ORDER

Entitlement to an initial compensable disability rating for left knee tendonitis, based on slight lateral instability, is granted at 10 percent, subject to statutory and regulatory provisions governing the payment of monetary benefits. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


